Citation Nr: 1812240	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-16 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability. 

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected left foot and ankle disability. 

3.  Entitlement to service connection for a peripheral vestibular disorder, claimed as vertigo, to include as secondary to service-connected left foot and ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel
INTRODUCTION

The Veteran served on active duty from September 1950 to September 1952. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Board acknowledges that in June 2014, the Veteran expressed a desire to have a hearing before the Board; however, in February 2018, the Veteran's representative confirmed that the Veteran no longer desired to appear at a hearing.  Thus, his hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2017).

The Board also observes that the Veteran attempted to perfect an appeal with respect to additional issues of entitlement to service connection for Buerger's disease, back disorder, cognitive disorder, tinnitus, and special monthly compensation based on aid and attendance.  The substantive appeal was not timely filed and the AOJ closed the appeal.  The appeal was not certified to the Board and will not be addressed herein. 

Additional evidence was added to the record following the June 2012 statement of the case; however, the evidence is not pertinent to the right knee claim decided below. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for left knee and vertigo disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

For the entire period on appeal, the Veteran's right knee disability was manifested by degenerative joint disease with subjective complaints of pain, instability, giving way, severe flare-ups occurring weekly, lasting for hours, resulting in an inability to walk more than a few yards or stand more than a few minutes, and objective findings of crepitation, tenderness to palpation, but no meniscal abnormality, painful flexion limited to 110 degrees at worst, full extension without pain, and no objective evidence of ankylosis, or malunion of the tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right knee arthritis with limitation of flexion are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5261 (2017).

2.  The criteria for a separate, initial rating of 10 percent, but no higher, for right knee instability are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Neither the Veteran nor the Veteran's representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating

The Veteran seeks a higher rating for his service-connected right knee disability.  

A brief background discussion of the claim is warranted to assist in understanding the issue on appeal.  As an initial matter, the Board observes that the Veteran was injured in a mortar attack in service and filed a claim for service connection for the right knee shortly following service.  Service connection was granted for a right knee scar as well as a left foot disability, associated with the attack.  The AOJ determined that there was no orthopedic disability of the right knee at that time.  The Veteran did not appeal.  The scar disability rating is not presently at issue. 

The Veteran later sought service connection for right knee orthopedic complaints and was denied in November 1988.  The Veteran appealed and the Board denied the claim in February 1991. 

In May 2010, the Veteran once again filed a claim for service connection for the right knee (orthopedic complaints) as secondary to the service-connected left foot/ankle disability.  Service connection was granted in September 2010 and the right knee was assigned a 10 percent disability rating.  The present appeal arises from a disagreement with the assigned initial rating. 

The September 2010 rating codesheet indicates that the Veteran was assigned a 10 percent disability rating for the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for instability.  However, the corresponding Rating Decision explained that the Veteran was assigned a 10 percent disability rating for painful or limited motion of a major joint.  The statement of the case reiterated that the assigned rating was for limitation of motion.  Another rating codesheet dated in 2017, listed the right knee rating as a 10 percent disability rating under DC 5257-5003.  For the reasons explained below, the Board finds that the Veteran is entitled to separate, initial 10 percent disability ratings under DC 5003-5260 and 5257.  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.
Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

Genu recurvatum is rated under Diagnostic Code 5263, with a maximum rating of 10 percent.

In this case, the Veteran was provided with a VA examinations in June 2010 and February 2012.  During the pendency of the appeal, in February 2017, the Veteran once again sought an increased rating for the right knee.  The AOJ provided him with another examination in April 2017 but he did not attend the April 2017 VA examination or offer any indication that he would be willing to appear for another examination in the future.  Therefore, the Board finds that a remand for another VA examination would only unduly delay resolution of the claim. 

During the June 2010 VA examination, the Veteran reported giving way, instability, pain, stiffness, locking daily or more often, repeated effusions, and severe flare-ups.  The Veteran reported that flare-ups occurred weekly and lasted for hours.  He also reported that he was unable to stand for more than a few minutes, unable to walk more than a few yards, and always used two crutches.

On objective examination in June 2010, the Veteran full extension and flexion from 0 to 110 with objective evidence of pain.  The examiner noted that there was no ankylosis.  X-rays taken at that time showed degenerative changes of the knee joint and atherosclerosis.  The examiner also noted that there was no objective finding of instability and no meniscus abnormality although there were findings of crepitation and subpatellar tenderness and a history of arthroscopic chondroplasty medial femoral condyle in May 1987. 

During the February 2012 VA examination, the Veteran reported that standing and walking caused his right knee pain to flare-up.  He also reported that he used his rollator (walker) all the time due to pain in his right knee as well as his service- connected left foot, and dizzy spells.  

On objective examination, the February 2012 VA examiner noted that the Veteran had full extension with no evidence of pain and flexion to 125 degrees, with pain beginning at 120 degrees.  The Veteran was able to perform repetitive testing with no change in his limitation of motion.  The examiner determined that the Veteran had no functional loss or impairment of the knee and lower leg.  The examiner noted full muscle strength testing.  All instability testing was normal. The examiner acknowledged that the Veteran had pain on palpation of the joint line or soft tissue.  The examiner also noted there was no evidence of meniscal involvement although the Veteran had undergone right knee arthroscopic surgery in 1987. 

VA treatment records are consistent with the findings on the VA examinations.  

As discussed above, the Board finds that the Veteran is entitled to separate, initial 10 percent ratings for arthritis with limitation of flexion (under DCs 5003-5260) and instability (under DC 5257).

At all points pertinent to the entire period on appeal, objective testing revealed that, at worst, the Veteran's flexion was limited to 110 degrees with pain.  See VA examination reports dated in June 2010 and February 2012.  Additionally, during both examinations, the Veteran had full extension without pain.  The Board finds, however, that the Veteran's description of the functional effects of his flare-ups, warrants a finding of flexion limited to a compensable degree. 

Given these range of motion findings, the Veteran is not entitled to a 20 percent disability rating for limitation of motion as his flexion is not limited to 30 degrees or worse.  Similarly, a separate rating for limitation of extension is not warranted as extension is not shown to be limited to 10 degrees or worse.

The Board has considered the DeLuca provisions in reaching this conclusion.  The Board notes the Veteran's complaints of pain, inability to walk more than a few yards or stand for more than a few minutes, stiffness, locking daily or more often, repeated effusions, always using two crutches or walker, and severe flare-ups occurring weekly, and lasting for hours, in determining that the Veteran is not entitled to a higher rating for the right knee due to limitation of motion.  The Board notes that the VA examiners specified the degree at which pain began during range of motion testing.  Thus, the examiners satisfied the requirements under DeLuca and Mitchell by specifying the degree at which pain began after repetitive testing.  The June 2010 VA examiner noted effects of flare-ups on limitation of motion or other functional impairment as difficulty in a standing position.  Specifically, the examiner indicated that the Veteran would be unable to stand for more than a few minutes or walk more than a few yards.  

Given the Veteran's complaints of severe flare-ups occurring weekly, and lasting for hours, and descriptions of inability to walk more than a few yards or stand for more than a few minutes during such flare-ups, the Board resolves doubt and finds that the Veteran's limitation of function began at 60 degrees, the amount of limitation required for a noncompensable rating under DC 5260.  However, even in contemplation of the Veteran's complaints of pain during range of motion testing and upon repetitive motion testing, and during flare-ups, the Board finds that the Veteran's right knee disability does not warrant higher ratings for limitation of flexion or extension.  See DeLuca, Mitchell, supra.  The Board has already afforded the Veteran the benefit of the doubt that he experienced functional loss, in that he experienced painful flexion limited to a compensable degree for the entire period on appeal.  Normally, limitation of flexion to 110 degrees does not even reach the threshold for a noncompensable rating, which would then prevent the Veteran from obtaining a separate compensable rating for instability.   Higher ratings for limitation of motion are not warranted.  

As discussed above, VA's General Counsel has held that if limitation of motion does not reach the compensable level described in the diagnostic codes, then a separate rating for instability is not for application.  In this case, the Board affords the Veteran the benefit of the doubt that during a flare-up, his flexion is limited to a compensable degree as he has competently and credibility described his inability to walk more than a few yards or stand for more than a few minutes during flare-ups.  Moreover, the VA examiners here have described the Veteran's functional impairment to include standing and walking for fewer than 15 minutes.    

Having found that the Veteran's right knee disability meets the requirement for a compensable disability rating, the Board resolves doubt and finds the Veteran's subjective complaints of instability, giving way, and using assistive devices to ambulate, to be demonstrative of slight instability but no more.  An initial rating in excess of 10 percent for instability is not warranted as there are no objective findings of instability in the right knee at any time.  Both VA examiners conducted tests for instability, which resulted in normal findings.  VA treatment records do not indicate that the Veteran had right knee instability at any time.  It is logical to conclude that if the Veteran's instability was more than slight instability, such would be found on objective testing.  As there are no objective findings of instability, an initial rating in excess of 10 percent under DC 5257 is not warranted at any point pertinent to the appeal. 
	
The Board also finds that an increased rating is not warranted under Diagnostic Code 5256 for ankylosis at any time on appeal as all of the VA examination reports indicated some range of motion.  Further, VA treatment records do not indicate any assessment of ankylosis at any time during the entire appeal period.  Thus, the Veteran, by definition, does not suffer from ankylosis.  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Accordingly, an increased evaluation for ankylosis is not warranted.  

Separate ratings are not warranted under Diagnostic Codes 5258 or 5259 for cartilage that has been removed or dislocated.  In this case, the VA examiners affirmatively found that there was no evidence of meniscal involvement despite findings of crepitation and tenderness to palpation.  

The evidence also did not indicate malunion or nonunion of the femur or tibia and fibula, or genu recurvatum in the left leg at any time pertinent to the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263 (2016).  Accordingly, separate evaluations under those alternate diagnostic codes are not warranted.  The appellant does not contend otherwise.  
  
For the entire appeal period, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believed that the disability on appeal was more severe than the previously assigned 10 percent disability rating reflected and the Board has afforded him the benefit of the doubt by assigning separate, 10 percent disability ratings for instability and limitation of motion.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  And, in granting the separate 10 percent disability ratings for limitation of flexion and instability, the Board has placed a high probative value on his statements.  However, with respect to the requirements for higher ratings, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms, including in the determination to grant separate compensable ratings for limitation of flexion and instability.

The Board has considered whether additional staged ratings are appropriate, under Hart, supra; however, as discussed above, the Board finds that the Veteran's right knee disability was stable throughout the respective appeal periods and did not more nearly approximate higher ratings for limitation of motion or instability at any point.  Therefore, additional staged ratings for the right knee disability are not warranted.








	(CONTINUED ON NEXT PAGE)
ORDER

Resolving all doubt in favor of the Veteran, a separate, initial 10 percent disability rating, but no higher, for slight instability of the right knee, is granted, subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 10 percent for right knee arthritis with limitation of flexion is denied. 


REMAND

With respect to the remaining issues on appeal, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Regarding the left knee claim, the Veteran asserts that his current left knee degenerative arthritis is either caused or aggravated by his service-connected left foot/ankle disabilities or directly due to service.  In June 2010, the AOJ obtained a VA medical examination and opinion to address the claim but the Board finds the opinion inadequate and an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  The Board notes that the Veteran was reexamined in February 2012 but no nexus opinion was rendered at that time. 

The Board observes the June 2010 VA examiner's explanation that the Veteran's altered gait pattern (resulting from the service-connected left foot/ankle disability) would not have caused or led to the left knee disability.  Significantly, however, the examiner did not discuss the effect of the Veteran's injury in April 1985, in which the Veteran's service-connected left foot/ankle failed while crossing the street, causing him to fall and be struck by a motor vehicle.  There is no doubt that the event occurred.  A police report detailing the event is of record and the AOJ discussed the same in an October 1987 rating decision.  At that time, the AOJ acknowledged the Veteran's complaints that following the accident, both of his legs, from his thighs to his feet, were in severe pain.  This record combined with the Veteran's October 2010 statement that he has experienced continuity of left knee symptoms, requires an addendum opinion to discuss whether the Veteran's current left knee disability was caused or aggravated by the left foot disability, including the fall in April 1985.  

Moreover, the Veteran's October 2010 statement also indicates the Veteran's assertion that he has had continuity of left knee symptomatology since service.  A September 2010 VA outpatient treatment record documents the Veteran's complaint of bilateral knee pain since a "long time ago."  A May 1985 buddy letter from N.V.S. noted that the Veteran showed him his leg and told him that it had been hurting since he was injured during the Korean War.  A January 1981 treatment record indicates an assessment of the Veteran having chronic aching pain in the left leg.  Given the consistent complaints of left leg pain for many years, and the Veteran's specific statement of left knee symptomatology since service, the Board finds that there is at least an indication that the Veteran's left knee disability may be related to service.  Thus, an opinion regarding any relationship between the left knee disorder and service should also be rendered while on remand. 

Regarding the claim for service connection for vertigo, the Veteran was provided a VA examination in July 2010.  The examiner diagnosed recurrent postural vertigo with loss of balance of peripheral vestibular origin.  The Board observes the VA examiner's opinion and explanation with respect to the assertion that the Veteran's vertigo may be caused or aggravated by the service-connected left foot/ankle disability.  However, the Board finds that an addendum opinion is needed with respect to the theory of direct service connection.  

In this regard, the Veteran asserts that his vertigo is directly related to combat service in Korea.  See September 2010 notice of disagreement.  There is no question that he served in combat as he is service-connected for a shell fragment wound.  Further, in an October 2010 statement, he reported experiencing continuity of vertigo symptoms since service.  To date, no nexus opinion has been obtained regarding a direct relationship to service.  Given that there is an indication that the Veteran's vertigo disorder may be related to service, an opinion regarding any relationship between the disorder and service should also be rendered while on remand.

Lastly, any outstanding VA treatment records should be obtained and associated with the electronic file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records dated since February 2017. 

2.  After completion of item number 1, obtain a VA addendum opinion regarding whether the left knee disability is related to service or service-connected disability.  The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to issue the opinion and the examiner should discuss the Veteran's documented medical history and assertions.  

The examiner is asked to answer the following questions: 

(a) Is it at least as likely as not (a 50 percent probability or higher) that the Veteran's left knee disorder is directly related to service?  In reaching any conclusion, the examiner must consider the Veteran's statement and lay statement from N.V.S., that the Veteran experienced continuous left knee (or leg) symptoms since service.  Notably, continuous treatment is not required in order to consider that the Veteran had continuous symptoms. 

(b)  If not directly related to service, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's left knee disorder was caused or aggravated by service-connected left foot disability? In reaching any conclusion, the examiner must consider the accident which occurred in April 1985 when the Veteran's service-connected left foot/ankle gave out while crossing the street and he was struck by a car.  Discuss the Veteran's documented complaints of severe left leg pain at that time and discuss whether the accident had caused or aggravated any current left knee disability. 

The examiner must provide complete rationale for the conclusions reached.

3.  After completion of item number 1, obtain a VA addendum opinion regarding whether the vertigo disability is related to service.  The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to issue the opinion and the examiner should discuss the Veteran's documented medical history and assertions.  




The examiner is asked to answer the following question: 

Is it at least as likely as not (a 50 percent probability or higher) that the Veteran's vertigo disorder is directly related to service?  In reaching any conclusion, the examiner must consider the Veteran's statement that he experienced continuous vertigo symptoms since service.  Notably, continuous treatment is not required in order to consider that the Veteran had continuous symptoms. 

The examiner must provide complete rationale for the conclusions reached.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


